              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:07-cr-00032-MR-4


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )              ORDER
                                 )
DARIAN KENDALL ROBINSON,         )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit for further consideration of the

Defendant’s Motion for Reduced Sentence under The First Step Act of 2018

[Doc. 334] in light of the Fourth Circuit’s decision in United States v.

Lancaster, 997 F.3d 171 (4th Cir. 2021). [Doc. 346]. Also before the Court

is the Defendant’s Unopposed Motion for Expedited Reduction of Sentence

under The First Step Act. [Doc. 347].

I.    BACKGROUND

      During 2006 and 2007, the Defendant Darian Kendall Robinson

participated in a drug-trafficking organization that distributed crack cocaine

in Cleveland County, North Carolina. [Doc. 152: PSR at ¶¶ 7-16]. In 2007,




       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 1 of 31
a federal grand jury indicted the Defendant and five others charging them

with conspiring to possess with intent to distribute at least 50 grams of crack

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. [Doc. 1: Indictment

at 1-2]. The Government filed an information pursuant to 21 U.S.C. § 851,

notifying the Defendant and the Court that it intended to seek an enhanced

penalty based on the Defendant’s prior conviction for a felony drug offense.

[Doc. 57: Information]. The Defendant entered into a written plea agreement

with the Government, agreeing to plead guilty to the drug trafficking

conspiracy offense and stipulating that at least 150 but less than 500 grams

of crack cocaine were reasonably foreseeable to him.          [Doc. 79: Plea

Agreement at ¶¶ 1, 6(a)].

      In preparation for sentencing, a Presentence Report (PSR) was

prepared, detailing Robinson’s role in the conspiracy as a distributor.

Specifically, it was noted that in January 2007, the Defendant sold more than

190 grams of crack cocaine during the course of two controlled drug

purchases by a confidential informant.       [Doc. 152: PSR at ¶¶ 12-13].

Additionally, the Defendant’s co-conspirators reported five transactions

wherein they purchased an additional 630 grams of crack cocaine from the




                                      2



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 2 of 31
Defendant.1 [Id. at ¶ 15]. Based on these drug amounts, the PSR noted that

the Defendant appeared to be responsible for more than 500 grams of crack

cocaine, as these seven transactions alone account for 820 grams. [Id. at ¶

16]. In keeping with the terms of the Plea Agreement, however, the probation

officer calculated the Defendant’s base offense level to be 32, based upon

the parties’ stipulation that the Defendant was responsible for at least 150

grams but less than 500 grams of crack cocaine. [Id.]. Based on his criminal

history, the Defendant was determined to be a career offender, thus

subjecting him to an advisory Guidelines range of between 262 and 327

months’ imprisonment.2 [Doc. 152: PSR at ¶ 82]. In light of the § 851

enhancement, the Defendant also faced a statutory mandatory minimum

term of 20 years in prison. [Id. at ¶ 81]. In 2008, this Court3 sentenced the

Defendant to 276 months’ imprisonment, within the advisory Guidelines



1 While the Defendant initially objected to these findings in the PSR, such objections were
ultimately withdrawn [see Doc. 152: PSR at 21], and the Defendant did not contest these
transactions or these drug amounts at sentencing.
2 If the career offender enhancement had not applied at the time of the Defendant’s
sentencing his Guidelines range (GLR) based on the agreed drug quantities would have
called for a term of imprisonment between 140 and 175 months. Based on the drug
quantities as set forth in the PSR, the GLR would have been 168 to 210 months. In light
of the § 851 enhancement, however, both of these would have been increased to the
statutory minimum sentence of 240 months per USSG § 5G1.1.
3The Honorable Lacy H. Thornburg, United States District Judge, presiding. Upon Judge
Thornburg’s retirement, this matter was reassigned to the undersigned.
                                           3



        Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 3 of 31
range but between the low-end and the middle of the range. [Doc. 170:

Judgment at 2; Doc. 335: Supp. PTO at 1].

      In 2010, Congress passed the Fair Sentencing Act of 2010, Pub. L.

No. 111-220, which increased the quantity of cocaine base required to trigger

the enhanced penalties of Section 841. Specifically, Section 2 of the Act

raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “28 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act. Likewise, the Defendant was

ineligible for relief pursuant to the retroactive Guidelines amendments 706,

750 and 782 because of his career offender status.

      On December 21, 2018, the First Step Act of 2018, Pub. L. No. 115-

391, was enacted. Section 404 of the Act gave retroactive effect to the

changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010. The

Defendant sought a reduction of his sentence pursuant to Section 404 the

First Step Act to a sentence of time served.4 [Doc. 334]. The Government


4As of November 3, 2020, the Defendant had a total of 180 months in credited time with
BOP. [See Doc. 335 at 3].
                                        4



        Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 4 of 31
agreed that the Defendant was eligible for a reduction in his custodial

sentence but requested that the Court deny his motion because his

Guidelines range was determined by his status as a career offender, not the

drug quantity for which he was held responsible. [Doc. 336].

      The Fair Sentencing Act only increased the threshold quantities of

crack cocaine for sentencing treatment under § 841(b)(1)(A) and (B). The

Defendant was in the top category both before and after this amendment.

As such, the Defendant’s argument is not actually based on a retroactive

application of the Fair Sentencing Act, but rather on a challenge to his career

offender designation.    The Defendant argues that he was not properly

classified as a career offender in light of United States v. Norman, 935 F.3d

232 (4th Cir. 2019) (holding that an § 846 conspiracy conviction was not a

controlled substance offense within the meaning of the Guidelines and can

no longer serve as a career offender predicate). In December 2020, this

Court found that the Defendant was eligible for a reduced sentence under

the First Step Act but concluded that the Defendant remained subject to the

same Guidelines range based on the career offender enhancement. [Doc.

338]. Specifically, the Court rejected the Defendant’s argument under

Norman, noting that Norman had not been deemed to apply retroactively and

thus, the Court was not required to recalculate his Guidelines range without
                                      5



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 5 of 31
the career offender enhancement. [Id. at 7]. The Court did so, in part, based

on the Fourth Circuit’s decision in United States v. Chambers, 956 F.3d 667

(4th Cir. 2020) which held that any “Guidelines error deemed retroactive . . .

must be corrected in a First Step Act resentencing.” Id. at 668 (emphasis

added).   Accordingly, while the Court reduced the Defendant’s term of

supervised release from ten years to eight years, it denied the Defendant’s

request for a reduction in his term of incarceration. [Id.].

      The Defendant appealed. [Doc. 341]. The Fourth Circuit held the

Defendant’s appeal in abeyance pending its decision in United States v.

Lancaster, No. 20-6571. The Fourth Circuit issued its decision in Lancaster

on May 7, 2021, holding that the district court was required in a First Step

proceeding to recalculate the Guidelines range in light of Norman.          In

Lancaster, the Fourth Circuit noted that even though a § 846 conspiracy

conviction “was considered to be a controlled substance offense [at the time

of Lancaster’s sentencing], that is no longer the case.” United States v.

Lancaster, 997 F.3d 171, 176 (4th Cir. 2021).          Without the controlled

substances offense predicate, the career offender enhancement was no

longer applicable and thus no longer determined the Guidelines range. Id.

      On May 26, 2021, the Fourth Circuit granted the Defendant’s motion

for remand (which the Government did not oppose), vacated this Court’s
                                       6



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 6 of 31
prior Order, and remanded for further proceedings in light of Lancaster.

[Doc. 346]. The Fourth Circuit’s mandate issued on June 1, 2021. [Doc.

348].

        On June 2, 2021, the Defendant filed an unopposed motion for an

expedited reduction of his sentence under the First Step Act to a sentence

of time served. [Doc. 347].

II.     DISCUSSION

        Section 404 of the First Step Act authorizes district courts to “impose

a reduced sentence” for certain “covered offense[s].”        First Step Act, §

404(b), 132 Stat. at 5222. Section 404(a) of the Act defines a “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties

for which were modified by Section 2 or 3 of the Fair Sentencing Act of 2010

. . . that was committed before August 3, 2010.” Id. § 404(a). Section 404(b)

then provides that the court “may . . . impose a reduced sentence as if

Section 2 or 3 of the Fair Sentencing Act of 2010 . . . were in effect at the

time the covered offense was committed.” Id. § 404(b). The First Step Act

makes clear, however, that any such decision is a matter of the court’s

discretion. Id. § 404(b), (c).

        When presented with a motion for relief under Section 404 of the First

Step Act, a district court must determine whether the sentence qualifies for
                                       7



         Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 7 of 31
review on the merits. United States v. Gravatt, 953 F.3d 258, 262 (4th Cir.

2020). Here, the Defendant undoubtedly qualifies for review: 1) he was

sentenced for a violation of §§ 846 and 841(b)(1)(A) for conspiring to

possess with intent to distribute cocaine base, which is an offense for which

the statutory penalties were modified by the Fair Sentencing Act; 2) his

motion for a reduction in sentence is addressed to the court that imposed the

sentence; and 3) the sentence has not been previously reduced under the

First Step Act.

      Having determined that the Defendant’s sentence qualifies for review

on the merits, the Court must now determine whether to exercise its

discretion to impose a reduced sentence as if the Fair Sentencing Act were

in effect at the time the covered offense was committed. First Step Act, §

404(b), 132 Stat. at 5222. “The stated policy governing the exercise of this

discretion is to bring a sentence that is qualified for reduction ‘in line’ with a

sentence that the court would have imposed under the Fair Sentencing Act

had it been in effect.” United States v. Lancaster, 997 F.3d 171, 175 (4th Cir.

2021).

      The Court must begin its analysis with the calculation of the

appropriate Guidelines range and a “brief reconsideration” of the 18 U.S.C.

§ 3553(a) factors. Lancaster, 997 F.3d at 175. In calculating the Guidelines
                                        8



         Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 8 of 31
range, the Court “must correct any original Guidelines errors and apply

intervening case law made retroactive to the original sentence.” United

States v. Collington, 995 F.3d 347, 355 (4th Cir. 2021) (emphasis in original).

In considering the § 3553(a) factors, the Court may consider relevant post-

sentencing conduct, such as any disciplinary infractions incurred or

rehabilitative efforts undertaken while the Defendant was incarcerated.

Lancaster, 997 F.3d at 175; United States v. White, 984 F.3d 76, 90 (4th Cir.

2020). The Fourth Circuit has stressed that this process is not a “plenary

resentencing,” nor is it “intended to be a complete or new relitigation of

Guidelines issues or the § 3553(a) factors.” Lancaster, 997 F.3d at 175;

Collington, 995 F.3d at 358 (“the First Step Act contemplates a robust

resentencing analysis, albeit not a plenary resentencing”). Rather, as the

Fourth Circuit has explained:

            the scope of the analysis is defined by the gaps left
            from the original sentencing to enable the court to
            determine what sentence it would have imposed
            under the Fair Sentencing Act in light of intervening
            circumstances. If, after conducting the analysis, the
            court determines that the sentence would not be
            reduced, then no relief under the First Step Act is
            indicated.




                                      9



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 9 of 31
Lancaster, 997 F.3d at 175 (emphasis added). Even though this is not a

plenary resentencing, however, this proceeding must still be both

procedurally and substantively reasonable. Collington, 995 F.3d at 360.

      The instructions in Lancaster and Collington as to the manner of

fulfilling the objective of the First Step Act would appear to be contradictory.

On the one hand, the task before the Court “is to bring a sentence that is

qualified for reduction ‘in line’ with a sentence that the court would have

imposed under the Fair Sentencing Act had it been in effect.” Lancaster, 997

F.3d at 175. On the other hand, “the court is to determine what sentence it

would have imposed under the Fair Sentencing Act in light of intervening

circumstances.” Id. (emphasis added). These edicts beg the question as to

whether the Court is to apply the benefits of only the Fair Sentencing Act to

those made eligible by the First Step Act, or whether the Court is called upon

to also grant all benefits that arise from all intervening changes in the law –

but only to that limited group of prisoners made eligible by the First Step Act.

The holding in Lancaster provides an answer: in order to effectuate the

former, a Court should take into account all of the latter. While the former

may express the general intent of the First Step Act, the latter sets forth how

the Fourth Circuit has determined that such intent is to be implemented. This

distinction is of paramount importance to the Defendant herein. As set forth
                                      10



      Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 10 of 31
above, the Fair Sentencing Act afforded the Defendant nothing. He was in

the highest crack cocaine quantity category both before and after the

adoption of the Fair Sentencing Act. It is only because of the expansion of

the factors to be considered as set forth in Lancaster that the Defendant can

make his present argument.

      Therefore, based on Lancaster, once a defendant is determined to be

eligible for relief under the First Step Act, the Court then must calculate the

appropriate advisory Guidelines range, applying all intervening changes in

the law5 that would affect such calculation, regardless of whether or not such

changes have been deemed to be retroactive.                    Once the Court has

calculated the appropriate advisory Guidelines range, the Court also must

consider whether the analysis under § 3553(a) has changed since the

Defendant’s sentencing, and if so, how; in so doing, the Court may consider

the Defendant’s (and Government’s) arguments regarding each of these

factors.   Otherwise, the Court must leave any prior sentencing-related

determinations alone. Then the Court may consider the Defendant’s post-

sentencing conduct, both positive and negative. Ultimately, the Court must


5 Such “changes in the law” include not only intervening case law, but also subsequent
amendments to the Guidelines, such as Amendment 782, from which the Defendant did
not receive any benefit at the time of its passage due to his status as a career offender.
[See Doc. 326].
                                             11



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 11 of 31
then distill from all of this analysis whether a reduced sentence should be

imposed and, if so, to what degree. Id.

      Notwithstanding the complexity required by this process, this is not a

plenary resentencing. Therefore, no hearing is required. Collington, 995

F.3d at 358; United States v. Ray, 483 F. Supp. 3d 375, 376 (N.D. W. Va.

2020). As a result, the input of counsel is rather limited, and the Defendant

is not given an opportunity to return to the Court for a further allocution.

      Having set out the proper procedure to be applied in analyzing a First

Step Act request, and having already determined that the Defendant is

eligible for relief under the First Step Act, the Court now turns to the

calculation of the Defendant’s revised advisory Guidelines range.

      In previously addressing the Defendant’s request for relief, this Court

declined to reconsider the Defendant’s career offender designation in light of

Norman, reasoning that Norman had not been deemed to apply retroactively.

In so holding, this Court relied upon United States v. Chambers, in which the

Fourth Circuit stated that “any Guidelines error deemed retroactive . . . must

be corrected in a First Step resentencing.” 956 F.3d 667, 668 (4th Cir. 2020).

In that case, the Court of Appeals had focused on the retroactivity of the

intervening change in the law. Id. at 672-73 (“First and foremost, unlike the

Simmons error in this case, the intervening Fifth Circuit case that would have
                                       12



      Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 12 of 31
removed Hegwood’s career-offender enhancement has not been declared

retroactive.”).6 The Court of Appeals, however vacated this Court’s Order in

light of its recent decision in Lancaster. In that case, the Court of Appeals

concluded that, notwithstanding the Court of Appeals’ apparent emphasis on

the retroactive nature of the Guidelines error to be corrected, Chambers

requires the recalculation of a defendant’s advisory Guidelines range in light

of all “intervening case law,” whether or not such law has been deemed

retroactively applicable. See Lancaster, 997 F.3d at 175.

      The Court therefore will endeavor to calculate the Defendant’s

Guidelines range in light of the intervening changes in the law that have

occurred since the Defendant’s sentencing on June 25, 2008. A threshold

issue in this analysis is whether the Defendant qualifies as a career offender

under U.S.S.G. § 4B1.1. The Fourth Circuit’s Norman decision would seem

to indicate that he does not. The Defendant’s count of conviction is for

conspiracy to possess with intent to distribute cocaine base pursuant to 21

U.S.C. §§ 841 and 846. The Court in Norman held that an § 846 conspiracy

conviction is not a “controlled substance offense” as defined by U.S.S.G. §


6 See also Collington, 995 F.3d at 355 (“district courts must correct original Guidelines
errors and apply intervening case law made retroactive to the original sentence.”
(emphasis added)).

                                           13



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 13 of 31
4B1.2(b).7 935 F.3d at 238. To be deemed a career offender, a defendant

must be convicted of a controlled substance offense and have at least two

prior convictions for controlled substance offenses of violent felonies.

U.S.S.G. § 4B1.2.

       In proceeding through the complex and detailed analysis required by

Lancaster, the Court takes note of the fact that this case is very different from

Norman. In Norman, the defendant was convicted of possession with intent


7 Section 4B1.2 of the Guidelines defines a controlled substance offense as “an offense
under federal or state law, punishable by imprisonment for a term exceeding one year,
that prohibits the manufacture, import, export, distribution, or dispensing of a controlled
substance (or a counterfeit substance) or the possession of a controlled substance (or a
counterfeit substance) with intent to manufacture, import, export, distribute, or dispense.”
U.S.S.G. § 4B1.2(b). Application Note 1 of the commentary clarifies that “controlled
substance offenses” “include the offenses of aiding and abetting, conspiring, and
attempting to commit such offenses.” U.S.S.G. § 4B1.2 cmt. n.1 (emphasis added).
Notwithstanding the wording of this provision, the Court in Norman held that a drug
conspiracy conviction under § 846 is not a “controlled substance offense.” This
interpretation of § 4B1.2 is interesting in light of the fact that this section expressly states
that “the term ‘controlled substance offense’ means an offense under federal . . . law . . .
that prohibits . . . the possession of a controlled substance . . . with the intent to . . .
distribute . . .” and “include[s] the offense[ ] of . . . conspiring . . . to commit such offense[]”
USSG § 4B1.2 and n.1. That defines only one crime: a violation of § 846. Yet the Court
in Norman proceeded through a complex categorical analysis to hold that this category
of one is actually a category of none. For this reason, other courts of appeal have held
that the plain text of U.S.S.G. § 4B1.2, as further defined by Application Note 1, includes
§ 846 drug conspiracies. See United States v. Lewis, 963 F.3d 16, 24 (1st Cir. 2020),
cert. denied, No. 20-7387, 2021 WL 2519339 (U.S. June 21, 2021); United States v. Tabb,
949 F.3d 81, 87 (2d Cir. 2020), cert. denied, No. 20-579, 2021 WL 2519097 (U.S. June
21, 2021). As such, the Fourth Circuit’s holding in Norman would appear to represent a
departure from ordinary textualism. It is also a clear departure from the Circuit’s own
precedent. See Norman, 935 F.3d at 242-43 (King, J. concurring in part and dissenting
in part) (noting that in United States v. Kennedy, 32 F.3d 876 (4th Cir. 1994), the Fourth
Circuit held that § 846 is a controlled substance offense, a holding which the Norman
majority referred to merely as an “assumption”). Nevertheless, Norman constitutes
binding precedent, and the Court is obliged to follow it.
                                                 14



        Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 14 of 31
to distribute heroin and cocaine (not conspiracy). His count of conviction

came within § 4B1.2. The Court of Appeals was tasked with determining

whether the defendant’s prior drug conspiracy convictions qualified as career

offender predicates, applying the categorical approach. As such, the Court

in Norman examined only the elements of the defendant’s predicate

convictions. Here, however, it is undisputed that the Defendant has valid

career offender predicates. The Court of Appeals remanded this case for

further consideration in light of Norman even though the Defendant’s count

of conviction in this case was for conspiracy to distribute crack cocaine under

§ 846, rather than for distributing or possessing with the intent to distribute

crack cocaine under § 841. The Defendant’s offense conduct, however,

remains before the Court, and that conduct is central to the determination of

an appropriate sentence. 18 U.S.C. § 3553(a). As such, this involves the

examination of the facts of the Defendant’s acts in this case, rather than the

elements of the Defendant’s convictions in prior cases.

      The Defendant’s undisputed offense conduct, as set out in the PSR,

involved at least seven distinct acts of distribution of cocaine base by the

Defendant, including two separate controlled buys coordinated by law

enforcement. Had the Defendant been charged for those acts of distribution,

there would be no question that the Defendant would have qualified as a
                                      15



      Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 15 of 31
career offender at the time of sentencing, and would still qualify as such,

even after Norman. But the United States Attorney chose not to charge the

Defendant with his seven separate counts of distribution, and instead chose

to charge him for that conduct cumulatively as a conspirator with others for

his acts of distribution.8 Even though the circumstances in this case would

call into question whether Norman should play a substantial role in the

sentencing calculus, the remand by the Court of Appeals in light of Lancaster

(applying Norman in the First Step Act context) indicates that it, at least,

requires that the Guidelines range be recalculated in light of the limitations

of Norman, for whatever advice such recalculation may provide to the Court.

Therefore, the Court takes the remand of this matter to indicate that the

Defendant’s Guidelines range must be calculated without the career offender

enhancement and based on drug quantity alone.



8 It is purely by happenstance—and due to intervening changes in the law that were
completely unforeseen at the Government at the time—that the Defendant was not
charged for his acts of distribution and can now make the argument that he is not a career
offender because he was not charged with a “controlled substance offense.” The wide
disparity between the Guidelines range of 120 to 150 months and 262 to 327 months,
based solely on the manner in which the United States Attorney chose to charge the very
same facts, underscores the constitutional truth articulated in Booker that the tailoring of
individualized sentences must be viewed as a judicial act, as opposed to a prosecutorial
or executive act. See generally United States v. Booker, 543 U.S. 220, 245 (2005).
Therefore, the incidental effect of the executive’s charging decision should be a less
significant factor in formulating the revised sentence under the Lancaster paradigm,
particularly considering that the charging decision was made without the ability to predict
that the Court of Appeals would change the law, retroactively, eleven years later.
                                             16



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 16 of 31
       The offense conduct outlined in the PSR refers to specific transactions

wherein the Defendant sold crack cocaine in excess of 820 grams. [See

Doc. 152: PSR at ¶¶ 13, 15]. The PSR, however, as accepted by the

sentencing court, stated: “Although the evidence reveals the defendant's

responsibility for in excess of 500 grams of crack cocaine, in keeping with

the plea agreement, the defendant is only held responsible for at least 150

grams but less than 500 grams of cocaine base.” [Id. at ¶16]. In light of the

parties’ stipulation in the Plea Agreement, this determination is, therefore,

left undisturbed.9 However, since the drug quantity is now significant to the

calculation of the Guidelines range, the Court will distill from this prior

determination that the Defendant is responsible for the quantity at the top

end of this 150- to 500-gram range. The Defendant does not dispute that

this translates to a Base Offense Level of 30, and after the adjustment for

acceptance of responsibility, the Defendant’s Total Offense Level is 27. [See

Doc. 334 at 11].




9  Since the prior career offender determination made the drug quantity calculation
irrelevant in the original sentencing, the Court recognizes that the actual drug quantity for
which the Defendant can be held responsible could be considered a “gap that needs to
be filled to calculate an appropriate Guidelines range,” as dictated by the Court in
Lancaster. 997 F.3d at 176. However, the Guidelines range would be the same whether
the Defendant is responsible for 500 grams or 820 grams. See U.S.S.G. 2D1.1(c)(5).
                                             17



        Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 17 of 31
      The Defendant’s career offender designation affected not only his Total

Offense Level calculation, but also the calculation of his Criminal History

Category. Therefore, eliminating the career offender factor in the criminal

history calculation yields a Criminal History Category of V, rather than VI.

[See Doc. 152: PSR at ¶ 52]. Based on a Total Offense Level of 27 and a

Criminal History Category of V, the Court concludes that, taking into account

all proper intervening factors, the Defendant’s advisory Guidelines range

calls for a term of incarceration between 120 and 150 months.                     This

constitutes a 54% reduction in the Guidelines range based on the very

technical semantic analysis of Norman, coupled with the complex

construction of the First Step Act as expressed in Chambers, Collington, and

Lancaster.10

      For purposes of comparison, the retroactive application of Norman,

standing alone, is responsible for almost all of this reduction. If Norman had

applied at the Defendant’s original sentencing in 2008, his Guidelines range

would have been 140 to 175 months rather than 262 to 327. The application



10 It is also dependent upon the Government’s initial charging decision, which almost
certainly would have been different had the United States Attorney foreseen the changes
in the law over the following thirteen years.


                                          18



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 18 of 31
of the subsequent retroactive Guidelines Amendments (particularly 782) only

reduced it further from 140-175 to 120-150.           Applying only the Fair

Sentencing Act, as the language of the First Step Act would seem to indicate

should be done, does not cause any reduction at all.11

         Based upon the advisory Guidelines range calculated above, the

Defendant urges this Court to apply this Guidelines range and impose a

sentence of time served, as the Defendant has now served in excess of the

150-month high end of the recalculated Guidelines range. [See Doc. 347].

But the Defendant’s argument calls for something akin to a mechanical

recalculation of a sentence pursuant to U.S.S.G. § 1B1.10 when applying a

retroactive amendment to the Guidelines. As the Court has previously noted,

a non-plenary resentencing under the First Step Act requires more than such

a mechanical application of the recalculated Guidelines range. See

Collington, 995 F.3d at 355 (setting forth three-step process); Chambers,

956 F.3d at 672 (the provision of § 404(b) of the First Step Act allowing a

court to “impose a reduced sentence” does not “suggest a mechanical

application of the Fair Sentencing Act.”). If a reduced sentence is to be

imposed, it must be both procedurally and substantively reasonable.



11   See Doc. 338.
                                       19



         Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 19 of 31
Collington, 995 F.3d at 360. These are not considerations in the §1B1.10

application that the Defendant appears to advocate.               Substantive

reasonableness compels the Court to examine what sentence is appropriate,

considering this significant recalculation of the Defendant’s Guidelines

range, along with his overall offense conduct and his criminal history in light

of the § 3553(a) factors as a whole, as well as any relevant post-sentencing

conduct. After all, as the Fourth Circuit explained in Collington, it is the

responsibility of the Court to impose a new sentence on the Defendant, not

merely to modify or reduce the sentence.        995 F.3d at 354; see also,

Chambers, 956 F.3d at 672. This reasonableness analysis calls for a fresh

look at the factors before the Court.

      The first factor for the Court to consider is whether the recalculated

Guidelines range provides adequate guidance to the Court in fashioning the

appropriate sentence. After all, the Guidelines exist to “advise sentencing

courts how to exercise their discretion within the bounds established by

Congress.” Beckles v. United States, 137 S. Ct. 886, 895 (2017). Here, the

Defendant is subject to an advisory Guidelines range of 120 to 150 months

merely by virtue of a discretionary charging decision, that was made without

the prosecutor knowing what the potential ramifications of that decision

would be years later. Had the Defendant been charged in a slightly different
                                        20



      Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 20 of 31
manner, based on precisely the same offense conduct, his advisory

Guidelines range would today be significantly higher: 262 to 327 months.

      The great disparity in these sentencing ranges, resulting from the

technical disqualification of the Defendant as a career offender based on the

manner in which his distribution crimes were charged, causes the Court to

question whether either Guidelines range is of much value in fashioning an

appropriate sentence. As such, this situation is comparable to the concept

of an “imperfect departure,” where a different sentencing range would apply

if all the elements of a formal departure were met, but the set of facts before

the Court falls slightly short of all the elements, and thus such an alternate

calculation can provide advice for a variance.              The magnitude of such

imperfect departure depends on how close the facts come to fulfilling all the

necessary elements.12

      This is particularly true in the context of a re-evaluation of a sentence

in accord with the First Step Act. Section 404(b) of the First Step Act directs



12 The concept of an imperfect departure is the progeny of Booker. Where before Booker
all the elements of a departure had to be met in order to affect sentencing at all, in the
post-Booker world the Court is empowered to consider such sentencing factors even
when less than all the elements for such departure are present, and to grant a variance.
The Court notes that imperfect departures most often apply in order to grant downward
variances. The concept, however, is equally applicable to upward variances in the
appropriate circumstances.

                                           21



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 21 of 31
that the lodestar of the proceeding is to “impose a reduced sentence as if

Section 2 or 3 of the Fair Sentencing Act of 2010 . . . were in effect at the

time the covered offense was committed.” First Step Act, § 404(b), 132 Stat.

at 5222. The Fair Sentencing Act, however, provides this Defendant nothing,

other than a foot in the door to have his sentence reviewed. The only basis

for imposing a reduced sentence arises from other factors, particularly from

Norman, which was decided eleven years after the Defendant’s sentencing,

and nine years after the Fair Sentencing Act was enacted. But, as the Court

already has determined, the Defendant has his foot in that door and thus is

eligible for a sentence reduction. And, in accordance with Lancaster, the

Court must consider all intervening case law in recalculating the Defendant’s

sentencing range.13


13 There is a significant Circuit split on this issue. Like the Fourth Circuit, the Third and
Tenth Circuits have held that the application of intervening case law is required in
recalculating a defendant’s Guideline range. See United States v. Murphy, 998 F.3d 549,
557 (3d Cir. 2021) (stating that an “accurate calculation necessarily includes a correct
determination of whether the defendant is a career offender at that time,” taking into
account intervening changes in the law); United States v. Brown, 974 F.3d 1137, 1144
(10th Cir. 2020) (stating that “[t]he court can only make the Fair Sentencing Act retroactive
and cannot consider new law,” but nevertheless requiring recalculation of the defendant’s
Guideline range based on a subsequent judicial decision because the decision “was not
an amendment to the law between Mr. Brown's original sentencing and his First Step Act
sentencing; it was a clarification of what the law always was”). The First, Second, Fifth,
Sixth, Seventh, Ninth, and Eleventh Circuits, however, have each held that a district court
is not required to apply subsequent judicial decisions when recalculating a defendant’s
guideline range under the First Step Act. See United States v. Concepcion, 991 F.3d
279, 292 (1st Cir. 2021), petition for cert. filed May 26, 2021; United States v. Moore, 975

                                             22



        Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 22 of 31
      In examining the weight to be given to this factor and the influence of

these greatly disparate sentencing ranges, the Court must consider the §

3553(a) factor of avoiding unwarranted sentencing disparities. After all, a

defendant sentenced on the same day as the present Defendant for a

conspiracy to distribute methamphetamine or heroin receives no benefit from

Norman, because he is not eligible for First Step Act relief. Likewise, a

defendant convicted of participating in a conspiracy to distribute cocaine

base that occurred in September 2010 (the month after the adoption of the

Fair Sentencing Act) would be ineligible for any relief based on Norman, even

though a defendant committing this same offense in July 2010 would be

eligible.   In the same vein, a defendant with a pre-2010 conspiracy to

distribute cocaine base for whom no drug quantity was alleged in the

indictment would not be eligible for First Step Act relief and thus would derive

no benefit from Norman either. See Terry v. United States, -- U.S. --, 141 S.

Ct. 1858, 1864 (2021) (holding that offender convicted under § 841(b)(1)(C)




F.3d 84, 92 (2d Cir. 2020); United States v. Hegwood, 934 F.3d 414, 419 (5th Cir.), cert.
denied, 140 S. Ct. 285 (2019); United States v. Foreman, 958 F.3d 506, 516-17 (6th Cir.
2020); United States v. Fowowe, -- F. 4th --, 2021 WL 2450405, at *6 (7th Cir. June 16,
2021); United States v. Kelley, 962 F.3d 470, 479 (9th Cir. 2020), cert. denied, __ S. Ct.
__, 2021 WL 2637994 (June 28, 2021); United States v. Taylor, 982 F.3d 1295, 1302
(11th Cir. 2020).

                                           23



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 23 of 31
is not eligible for a sentence reduction under the First Step Act).14 The Fair

Sentencing Act and the First Step Act were designed to correct a disparity

between the treatment of crack cocaine defendants and other drug

defendants, not to create the opposite disparity, or to grant a windfall to crack

cocaine defendants. In light of these considerations, the Court concludes

that Norman, in calling for a revised Guidelines calculation, simply provides

a lens through which the Court should view the offense conduct, the

Defendant’s background, and the other § 3553(a) factors. The technical

Guidelines range calculated in accord with Norman provides the Court with

relatively little guidance because it runs so far afield of the broader

sentencing considerations of § 3553(a).

      The nature and circumstances of the Defendant’s offense conduct fulfill

all the elements for career offender treatment. It is undisputed that his

offense conduct includes a “controlled substance offense,” even though a

United States Attorney, lacking clairvoyance, did not charge it in a manner

that remains a controlled substance offense after Norman. The Defendant’s



14 It is noted that if the Court were to impose a reduced sentence as requested by the
Defendant, the magnitude of that reduction would bring the Defendant much closer to the
sentences ultimately imposed on his co-defendants. These co-defendants, however, had
offense conduct of a much lower level of culpability than the Defendant. Thus, imposing
the reduction requested by the Defendant would create an unwarranted sentencing
similarity that would run afoul of 28 U.S.C. § 3553(a)(6).
                                             24



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 24 of 31
criminal history indisputably includes the necessary career offender

predicates. To the extent that the scheme underlying the United States

Sentencing Guidelines attempts to assess a Guidelines range based on the

offense conduct (Total Offense Level) and criminal history (Criminal History

Category), the career offender Guidelines range continues to be at least

somewhat instructive in formulating an appropriate sentence in this case,

even though that Guidelines range may no longer technically apply. The

appropriateness of this approach is underscored by the fact that so many

other defendants situated similarly to the Defendant herein would remain

subject to the career offender guideline, and allowing for an extraordinary

reduction based on such arbitrary factors would create major unwarranted

sentencing disparities.15

      The Court sees the Defendant’s argument as somewhat inconsistent

with Booker. In all post-Booker sentencings the Court is directed to consult


15 This approach is also supported by Beckles v. United States, 137 S. Ct. 886 (2017).
The issue in Beckles was whether the Sentencing Guidelines’ definition of “crime of
violence,” as it pertains to a career offender determination, was subject to a vagueness
challenge under the Due Process Clause. The Court held it was not, noting that in
Johnson v. United States, 576 U.S. 591 (2015), the Court had applied the vagueness rule
to a statute (the Armed Career Criminal Act) which fixed permissible sentences. Id. at
893. By contrast, the Court noted, “the advisory Guidelines do not fix the permissible
range of sentences. To the contrary, they merely guide the exercise of a court’s discretion
in choosing an appropriate sentence within the statutory range.” Id. at 892 (emphasis
added). As the Supreme Court recognized in Beckles, sentencing is more of an exercise
in common sense than rigid rule-following.
                                             25



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 25 of 31
the Guidelines, but then make a judicial decision regarding the appropriate

sentence based on the § 3553(a) factors. The Defendant’s offense conduct

and criminal history have not changed, nor have the Defendant’s other pre-

offense history and characteristics or the circumstance surrounding his

criminal activities. All that has changed is that the Defendant has exhibited

some rehabilitation, the adoption of the Fair Sentencing Act has embraced a

view that crack cocaine offenses should be treated with a little bit more

leniency, and the First Step Act has allowed the Defendant a re-examination

of his sentence. The legal landscape as it pertains to the Defendant has

changed relatively little, as far as the § 3553(a) factors are concerned, but

the Defendant advocates for a sentence based on the Guidelines range that

has been lowered by 54%. That should cause one to pause and consider

whether this makes any sense.

      To the extent that the Fair Sentencing Act advises that crack cocaine

crimes should be viewed as being less serious than they formerly were, the

Court notes that the quantity of crack for which the Defendant is responsible

would have had, at most, a 20-month impact on the low end of his Guidelines

range. As such, the § 3553(a) factor of reconsidering the seriousness of the

Defendant’s offense offers relatively little support for a significant reduction.


                                       26



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 26 of 31
      This, however, is not the end of the analysis. The Court is also required

to take into account any post-sentencing rehabilitation by the Defendant.

See United States v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021); United

States v. Martin, 916 F.3d 389, 397 (4th Cir. 2019). In this regard, the law

calls upon the Court to serve as a de facto one-person parole board, without

the benefit of having the Defendant appear and demonstrate his

rehabilitation.   Instead, the Court has received a very limited paper

presentation by the Defendant (and nothing from the Government) from

which the Court must now decide the significance of this important factor.

      The issue of post-sentencing rehabilitation is a factor to which the

Court gave admittedly short shrift when this matter was previously before the

Court. Initially, the Defendant and the Government focused on the issue of

whether the applicable Guidelines range changed in light of intervening, non-

retroactive case law.     Therefore, the Court likewise focused on this

Guidelines issue rather than the Defendant’s rehabilitation.        This time,

proceeding through each stage of the Lancaster procedural paradigm, the

Court finds this factor to be of greater significance. Even though counsel

devoted only a few short lines to this issue in his brief (and the Government

provided nothing), defense counsel attached his Summary Reentry Plan-


                                      27



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 27 of 31
Progress Report from BOP to his motion.16 [Doc. 334-2]. That document

shows that the Defendant has had only three infractions in the past decade,

while in that same period, he has completed a prodigious number of diverse

programs. Moreover, the Defendant has received good work performance

evaluations and has maintained regular details.                    All of this indicates

significant rehabilitative efforts on the part of the Defendant.

         Lastly, the Court must take into account the Defendant’s mandatory

minimum sentence and his statutory sentencing range. The Government

filed a notice pursuant to 21 U.S.C. § 851, which has never been withdrawn.

At the time of the Defendant’s original sentence this called for a statutory

sentencing range of twenty years to life. This, however, has been reduced

to ten years to life. Thus, the Defendant is eligible for his sentence to be

reduced below the former 240-month minimum.

         In summary, the Defendant is eligible for a re-examination of his

sentence under the First Step Act of 2018. His Guidelines range now,

considering all intervening changes in the law, indicates a term of

imprisonment between 120 and 150 months. However, the offense conduct

considered by the sentencing court, analyzed “as if Section 2 or 3 of the Fair



16   The Defendant did not submit this with his original motion.
                                             28



          Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 28 of 31
Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed” would more likely indicate an advisory range of 262 to 327

months. This strongly influences the Court’s application of the § 3553(a)

factors. The Defendant’s significant and serious offense conduct, which is

unchanged from his original sentence, combined with the necessity of

providing specific and general deterrence for the distribution of dangerous

controlled substances, call for a sentence relatively close to the one originally

imposed. Of considerable importance in this analysis is the need to avoid

unwarranted sentencing disparities between this Defendant’s new sentence

and others very similarly situated, such as other defendants with precisely

the same offense conduct but who were charged with distribution rather than

conspiracy; crack cocaine career offenders whose offenses post-date the

enactment of the Fair Sentencing Act of 2010 but pre-date Norman; and

defendants convicted under this statute for conspiracy to distribute drugs

other than crack cocaine. The only factor the Defendant argues—other than

the technical change in the Guidelines range—is his behavior during

incarceration, which indicates a significant level of rehabilitation, and

therefore should be taken into account. Considering all of these factors as

well as everything advocated by the Defendant, the Court determines that

the Fair Sentencing Act advises that the Defendant’s overall conduct, history,
                                       29



      Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 29 of 31
and background should be viewed as slightly less serious than it was at the

time of his sentencing and thus warrants some reduction. In addition, the

Defendant’s rehabilitative efforts during his time of incarceration warrant

some reduction as well. Taking all these factors into account, the Court in

its discretion imposes a reduced sentence of 216 months.17

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Reduced Sentence under The First Step Act of 2018 [Doc. 334] and the

Defendant’s Unopposed Motion for Expedited Reduction of Sentence under

The First Step Act [Doc. 347] are GRANTED IN PART, and the Defendant’s

term of imprisonment is REDUCED to a sentence of TWO HUNDRED

SIXTEEN (216) MONTHS. The Defendant’s term of supervised release was

previously reduced to a term of eight (8) years.          All other terms and

conditions of the Defendant’s Judgment [Doc. 170], as previously amended

[Doc. 339], shall remain in full force and effect.

      The Clerk is respectfully directed to prepare an Amended Judgment in

accordance with this Order.

      The Clerk is further directed to provide copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United


17 This represents a reduction in the Defendant’s sentence of 60 months from that
originally imposed.
                                        30



       Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 30 of 31
States Marshals Service, the United States Probation Office, and the United

States Bureau of Prisons.

     IT IS SO ORDERED.


                            Signed: August 23, 2021




                                        31



      Case 1:07-cr-00032-MR Document 350 Filed 08/23/21 Page 31 of 31
